United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1708
Issued: November 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 14, 20131 appellant filed a timely appeal of a December 19, 2012 Office of
Workers’ Compensation Programs’ (OWCP) merit decision denying her traumatic injury claim.
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
a traumatic injury on August 2, 2010 in the performance of duty.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days of OWCP’s decision. One
hundred and eighty days from December 19, 2012 was June 17, 2013. Since using June 19, 2013, the date the
appeal was received by the Clerk of the Board, would result in the loss of appeal rights, the date of the postmark is
considered the date of filing. The date of the U.S. Postal Service postmark is June 14, 2013, which renders the
appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 13, 2010 appellant, then a 51-year-old mail processor, filed a traumatic injury
claim alleging on August 2, 2010 a cage gate fell on her neck, shoulders and back while in the
performance of her federal duties. She sought treatment at the emergency room on August 17,
2010 and received a diagnosis of acute back pain from a nurse practitioner. In a note dated
August 17, 2010, the emergency department noted that appellant complained of pain in her
posterior cervical area, right trapezius, right scapular area, right subscapular area, right mid back
and right lower back. Appellant stated that she was injured on the job on August 2, 2010 when a
large metal cage fell from above her onto her neck and back. Dr. Syed Tariq, a Board-certified
internist, noted that she had chronic pain for which she took medication. He provided
differential diagnoses of arthritis, myofascial strain, pulled muscle, sciatica and spinal injury.
On March 18, 2011 Dr. A.G. Lipede, a surgeon, diagnosed serious work-related neck to
left hand condition.
On August 29, 2011 appellant filed a recurrence of disability alleging on February 17,
2011 that she sustained a recurrence of disability due to her accepted September 10, 2005 and
August 2, 2010 employment injuries. She stated that she returned to limited-duty work
following her employment injury with a sit down job and lifting restriction of 10 pounds.
Appellant was also restricted in her pushing and pulling and machine work. She stated on
February 15, 2011 that her supervisor instructed her to label the machine for the casuals.
Appellant stated that she attempted to perform this task for 15 minutes and developed neck pain.
Appellant submitted a narrative statement and alleged that she had conditions in her feet,
legs, neck, arm, left hand, right shoulder and lower back. She attributed her condition to her
work at the employing establishment.
In a letter dated September 9, 2011, OWCP stated that appellant’s August 2, 2010 claim
had been administratively approved for a limited amount of medical expenses. It informed her
that a decision would be made on her recurrence claim once her initial claim was adjudicated.
OWCP requested additional medical evidence in support of appellant’s August 2, 2010 traumatic
injury claim. It informed her by letter dated October 7, 2011 that her claimed recurrence of
disability dated August 29, 2011 would be developed as a new traumatic injury occurring on
February 15, 2011 under a separate claim number.3
By decision dated October 19, 2011, OWCP denied appellant’s August 2, 2010 traumatic
injury claim finding that she had not submitted medical evidence of a diagnosed condition
resulting from this incident. It noted that back pain was not an acceptable diagnosed condition.
Appellant requested reconsideration on September 12, 2012. She submitted responses to
OWCP’s request for additional factual information and described the falling of the cage gate.
Appellant also submitted additional medical evidence. Cervical myelogram and computerized
tomography (CT) dated June 3, 2011 demonstrated disc herniation at C6-7 and moderate neural
foraminal stenosis.
A magnetic resonance imaging (MRI) scan dated July 18, 2008
3

OWCP assigned claim file number xxxxxx853 to this new traumatic injury.

2

demonstrated mild cervical spondylosis with no large disc protrusion. A MRI scan dated
March 5, 2011 demonstrated nerve encroachment due to mild disc osteophyte complex at C6-7.
Dr. Lawrence Kinsella, an internist, completed a report on September 12, 2011 and
diagnosed small fiber neuropathy, neuropathic pain and C6-7 herniated disc with foraminal
encroachment. Dr. Brett A. Taylor, a Board-certified orthopedic surgeon, completed a report
dated August 24, 2011 and noted appellant’s six-year history of back and neck pain. Appellant
described two previous work injuries. She noted that in 2005 she was pushing a 1,000 pound
metal container that rolled back on her resulting in bilateral Achilles repairs and in August 2010
a metal cage fell on her neck and shoulder. Dr. Taylor reviewed the CT and other diagnostic
studies which demonstrated disc herniation at C6-7 but no cervical radiculopathy.
Dr. Thomas K. Lee, a Board-certified orthopedic surgeon, completed a report on
April 12, 2012 and described appellant’s employment duties on February 15, 2011. Appellant
also reported her 2005 pushing injury. Dr. Lee diagnosed left C6-7 herniated nucleus pulposus.
In reports dated May 3, 2012, he mentioned appellant’s 2010 cage injury and attributed her
herniated disc to her February 15, 2011 traumatic injury.
By decision dated December 19, 2012, OWCP reviewed the merits of appellant’s claim
and modified the prior decision, finding that she had filed a timely claim and had submitted
evidence of a medical condition which she attributed to her incident on August 2, 2010.
However, it further found that she had not submitted the necessary medical opinion evidence to
establish a causal relationship between her diagnosed condition and her accepted employment
incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.5 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.6
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”7 To determine
4

5 U.S.C. §§ 8101-1893.

5

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

6

Victor J. Woodhams, 41 ECAB 345 (1989).

7

20 C.F.R. § 10.5(ee).

3

whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.8 Second, the employee must submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.9
ANALYSIS
Appellant alleged on August 2, 2010 that the top of a cage fell on her injuring her neck,
back and shoulders in the performance of duty. She has submitted medical evidence diagnosing
a herniated disc at C6-7. However, the Board finds that appellant has not submitted the
necessary medical opinion evidence to establish a causal relationship between her diagnosed
condition and her accepted employment incident.
In support of her claim for neck and back injury, appellant submitted reports from
Drs. Kinsella, Taylor and Lee. Each of these physicians diagnosed herniated disc at C6-7,
however, none of the physicians explained the relationship of this condition to appellant’s work
injuries. Dr. Taylor noted in 2011 appellant’s six-year history of back and neck pain and two
work injuries. He did not opine whether her herniated disc was caused by or contributed to
either of her work injuries. Without an opinion on the relationship between appellant’s
diagnosed condition and her work incident, this report is insufficient to meet her burden of proof.
Dr. Lee also diagnosed C6-7 disc herniation and mentioned appellant’s claimed August 2,
2010 cage injury and 2005 accepted pushing injury, as well as her alleged 2011 traumatic injury.
He, however, attributed her herniated disc to her February 15, 2011 traumatic injury which, as
noted above, is under a separate OWCP file number, rather than to the August 2, 2010
employment incident.
As appellant has not submitted the necessary medical opinion evidence to establish a
causal relationship between her diagnosed condition and her August 2, 2010 employment
incident, she has failed to meet her burden of proof in establishing a traumatic injury claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to submit the necessary medical evidence to
establish her traumatic injury claim.

8

John J. Carlone, 41 ECAB 354 (1989).

9

J.Z., 58 ECAB 529 (2007).

4

ORDER
IT IS HEREBY ORDERED THAT the December 19, 2012 decision Office of
Workers’ Compensation Programs is affirmed.
Issued: November 13, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

